Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a Non-Final Office Action of the instant application 16/797,464, which is a Continuation Reissue Application of the US Application No. 15/389,480 (hereinafter the ‘480 Application), filed December 23, 2016, which is a Continuation Reissue Application of the parent application US Application No. 15/073,888 (hereinafter the ‘888 Application), filed March 18, 2016, now U.S. Patent No. RE46,287, that is a reissue of US Application No. 13/285,680 (hereinafter the ‘680 Application), filed October 31, 2011, which has been granted as US Patent Number 8,269,699 (hereinafter the ‘699 Patent) on September 18, 2012.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

PROSECUTION HISTORY
From the 4/5/2015 Ex Parte Quayle Action the previous Examiner presents the following reasons for allowability of claims 1 and 2:
Claims 1-2 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not fairly teach or suggest the claimed a display apparatus, in combination with the remaining claim elements as set forth in independent claim 1, including: a fourth transistor that is turned on/off in response to a control signal and that sets the other end of the signal level holding capacitor to a first fixed potential, and wherein the driving circuit sequentially sets the signal level of the signal line to a signal level and a second fixed potential, wherein during the period of time in which the signal level of the signal line is set to the second fixed potential, sets the third transistor to an on state. This distinct feature has been added to the independent claim 1 and renders it allowable.

The closest prior art, Imamura et al. (US 7,274,345) discloses a related display device (Fig. 6) comprising: a pixel area (100) where a plurality of pixels (PX) are arranged in a matrix; and a driving circuit (14, 15, 19) for driving the pixel area (Fig. 6), wherein each of the pixels (Fig. 1) includes a signal-level holding capacitor (18) having two ends, a first transistor (13) that is turned on and off in accordance with a write signal (SEL), the first transistor (13) connecting one end of the signal-level holding capacitor (18) to a signal line (Data line 12), a second transistor (17) having a gate connected to the one end of the signal-level holding capacitor, a source connected to the other end of the signal-level holding capacitor and a drain connected to a power supply voltage (VE), a current-driven self-luminous light-emitting element (16) having a cathode held at a cathode potential and an anode connected to the source of the second transistor, and a fourth transistor (23) that is turned on and off in accordance with a control signal (R), the fourth transistor setting the one end of the signal-level holding capacitor to have a first fixed potential (Vee). Ozawa et al. (US 2005/0237273) discloses a related display apparatus comprising a third transistor (214) that is turned on and off in accordance with a driving-pulse signal (GEL 108) and connects a drain of the second transistor (210) to a power supply voltage (VEL).

However, Imamura and Ozawa, either singularly or in combination, fail to anticipate or render a third transistor that is turned on and off in accordance with a driving-pulse signal and connects a drain of the second transistor to a power-supply voltage.

On 4/27/2012 the Patent Owner filed a Terminal Disclaimer alleviating the double patenting rejection.  
On 5/31/2012 the Examiner wrote a Notice of Allowability with no further reasons for allowance.

As noted above, two prior Reissue applications have been filed on the ‘680 Application (the ‘699 Patent):  U.S. Application No. 15/073,888, now U.S. Patent No. RE46,287 and U.S. Application No. 15/389,480 now U.S. Patent No. RE47,916.  
RE46,287 – amended the claims in the same manner as the present reissue application.  (see Double Patenting rejection below)


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. RE46,287 (US Patent Application Number 15/073,888). This is a statutory double patenting rejection.



Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.  Specifically, the Declaration filed 7/30/2020 notes that:
 Claim 1 of U.S. Patent No. 8,269,699 issued without claims wherein “during the third transistor turned off, the fourth transistor is turned on two times”. 

 The error upon which this narrowing reissue is based is corrected by adding “during the third transistor turned off, the fourth transistor is turned on two times.” To new claim 3.

However, new claim 3 does not contain this described limitation.  

A prior filed Declaration filed 2/21/2020 notes that:
  Independent claim 1 in the '699 Patent issued with "a capacitor" and with "the signal level holding capacitor", which makes the '699 Patent partially invalid or inoperative because it failed to protect the invention to the fullest extent allowed by the law.

  The error upon which this narrowing reissue is based is corrected by adding claim 3 that replaces "a capacitor" with -- a signal level holding capacitor--.

Though this Declaration presents an acceptable error, it was never properly executed.

Claim 3 is rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  


CLAIM CONSTUCTION
Patented claim 1 recited:
1. A display apparatus comprising:
a pixel unit in which pixels are arranged in a matrix pattern; and a driving circuit for driving the pixel unit,
wherein each of the pixels includes
a capacitor;
a first transistor that is turned on/off in response to a writing signal and via which one end of the capacitor is connected to a signal line;
a second transistor;
a light-emitting element which is connected to the second transistor;
a third transistor that is turned on/off in response to a driving pulse signal and via which the drain of the second transistor is connected to a power-supply voltage; and
a fourth transistor that is turned on/off in response to a control signal and that sets the other end of the signal level holding capacitor to a first fixed potential, and wherein the driving circuit sequentially sets the signal level of the signal line to a signal level and a second fixed potential,
wherein during the period of time in which the signal level of the signal line is set to the second fixed potential, sets the third transistor to an on state.

New claim 3 recites:
3. (New) A display apparatus comprising: 
a pixel unit in which pixels are arranged in a matrix pattern; and a driving circuit for driving the pixel unit,
 wherein each of the pixels includes
 a signal level holding capacitor;
a first transistor that is turned on/off in response to a writing signal and via which one end of the signal level holding capacitor is connected to a signal line;
a second transistor;
a light-emitting element which is connected to the second transistor;
a third transistor that is turned on/off in response to a driving pulse signal and via which a drain of the second transistor is connected to a power-supply voltage; and
a fourth transistor that is turned on/off in response to a control signal and that sets an other end of the signal level holding capacitor to a first fixed potential
wherein the driving circuit sequentially sets a signal level of the signal line to a signal level potential and a second fixed potential and
wherein during a period of time in which the signal level of the signal line is set to the second fixed potential the driving circuit sets the third transistor to an on state.







Prior Art
With respect to claim 3, neither the prior art of record relied upon by the previous Examiner during original Examination [Imamura et al. (US 7,274,345) and Ozawa et al. (US 2005/0237273)], the references cited during parent Reissues [Aoki et al. (US 2005/0185477), Kane (US 6,229,508), Nishitoba et al. (US 2002/0196212), Peng et al. (US 7,616,177), and Yamashita et al. (US 2007/0273621)], nor the Foreign Patent Documents provided by the Patent Owner during the present Reissue [JP-2005-172817 and JP-2005-189383], specifically teach or suggest the limitations as recited below, as previously noted by Examiner Nguyen:

In independent claim 3:
a fourth transistor that is turned on/off in response to a control signal and that sets an other end of the signal level holding capacitor to a first fixed potential, wherein the driving circuit sequentially sets a signal level of the signal line to a signal level and a second fixed potential, and wherein during the period of time in which the signal level of the signal line is set to the second fixed potential, the driving circuit sets the third transistor to an on state. 

Specifically, with regard to the newly cited references [JP-2005-172817 and JP-2005-189383], each present a similar system for driving a light emitting element, however both set the light emitting element side of the level holding capacitor to ground rather than the fixed voltage potential (Vini) claimed in the present reissue claims.  
The Examiner notes that full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general, an examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).

Summary
Claim 3 is REJECTED.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992